Title: To James Madison from John Graham, 27 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 27th Augt 1810
I received this Morning the Letter you did me the Honor to write to me on the 24th Int. I shall attend to the instructions it contains some of them are already acted on. Freemans commission (for which Mr Pleasonton had a Blank[)] is sent to the Treasury—from whence, I presume it will go to him with his Instructions.
I inclose a Copy of a Letter received yesterday from Mr Shaler and am with Sentiments of the Highest Respect Your Most Hble Sert
John Graham
